United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1056
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Juan Antonio Valenzuela

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                           Submitted: November 30, 2016
                             Filed: December 5, 2016
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Juan Valenzuela directly appeals the district court’s1 judgment entered after a
jury found him guilty of conspiring to distribute methamphetamine, and distributing

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
methamphetamine. His counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the sufficiency of the
evidence, and the reasonableness of Valenzuela’s 150-month within-Guidelines-range
prison term. Valenzuela has filed a pro se supplemental brief arguing that witnesses
at trial were not credible, and that the prosecutor engaged in misconduct by failing
to introduce evidence showing that Valenzuela was involved with marijuana, because
such evidence would have supported his defense theory. For the reasons that follow,
we affirm.

       As to counsel’s arguments, we conclude that the evidence was sufficient to
support Valenzuela’s convictions, see United States v. Garcia, 646 F.3d 1061, 1066-
67 (8th Cir. 2011) (discussing sufficiency of evidence to support distribution
conviction where defendant participated in controlled buy); United States v. Romero,
150 F.3d 821, 826 (8th Cir. 1998) (discussing sufficiency of evidence to support
conspiracy conviction where resale quantities of drugs were sold), and we find that
Valenzuela’s 150-month prison term is not unreasonable, see United States v. Avalos,
817 F.3d 597, 602 (8th Cir. 2016) (applying presumption of reasonableness to within-
Guidelines-range prison term); United States v. Harlan, 815 F.3d 1100, 1107 (8th Cir.
2016) (discussing grounds for finding abuse of discretion in sentencing). As to
Valenzuela’s pro se arguments, we note that the credibility of the trial witnesses was
for the jury to determine, see United States v. Aguilar-Portillo, 334 F.3d 744, 747 (8th
Cir. 2003) (reviewing court does not judge witness credibility), and we conclude that
the government’s failure to introduce evidence supporting Valenzuela’s defense
theory was not improper, see United States v. Clayton, 787 F.3d 929, 933 (8th Cir.
2015) (discussing prosecutorial misconduct).

      Finally, after conducting an independent review under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issue. The judgment is affirmed,
and counsel’s motion to withdraw is granted.
                       ______________________________

                                          -2-